DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
Claims 1-20, received 1/4/2021, are pending for examination.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 in parent application 15/445161.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 11/4/2021, 11/4/2021 and 12/12/2022 were considered. It is noted that the U.S. Patent Document 30 in the 11/4/2021 IDS is crossed through for being a duplicate citation of the U.S. Patent Document 18.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "400" and "600" have both been used to designate the substrate (see specification page 14, lines 3-18). It is noted that “substrate 400” should be changed to “substrate 600”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “400” has been used to designate both the base and the substrate (see specification page 14, lines 3-18). It is noted that “substrate 400” should be changed to “substrate 600”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claim 12, wherein a damper member connects the lateral elastic member and the housing, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because the abstract does not describe the claimed invention.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: on page 14 of the specification “substrate 400” should be changed to “substrate 600”; and on page 17, line 1, “side spring 300” should be changed to “side spring 730”.  
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not provide antecedent basis for the first region, the second region, the third region, or the fourth region, as set forth in at least claims 1-3, 5, 7-8 and 16-19.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Other Related Art
This prior art, made of record, but not relied upon is considered pertinent to applicant's disclosure since the following references have similar structure and/or use similar optical elements to what is claimed and/or disclosed in the instant application:
Yanagisawa et al., US 2011/0262121 A1, discloses a camera module including a lens driving device and dampers between elements (figs. 16(a)-16(c), element 267);
Wade et al., US 2013/0215284 A1, discloses numerous embodiments of substrate/circuit boards which have various regions including terminals, are bent and have openings/holes formed on bent and flat portions (figs. 2(a), 2(b), 6, 7, 8(a), 9(a)-9(b)); 
Minamisawa et al., US 2013/0128360 A1, discloses numerous embodiments of substrate/circuit boards which have various regions including terminals, are bent and have openings/holes formed on bent and flat portions (figs. 5(a), 5(b), 9, 10, 11(a)); and
Hosokawa et al., US 2011/0286732 A1, which is noted to already be of record, is noted to disclose numerous embodiments of substrate/circuit boards/cables which may be bent, and which have various regions including terminals (figs. 3, 4, 6-8).

The Examiner has cited particular columns and line number, paragraphs, and/or figures and elements in the references as applied to the claims for the convenience of the Applicant. Although the specified citation(s) are representative of the teachings in the art, and are applied to limitations within the individual claim(s), other passages and figures may additionally be applied since the cited prior art is relevant for all that they contain. Therefore, the specified citations should not be considered as an exhaustive list of teachings in the prior art which may be interpreted to read on the claim limitations, and other embodiments and citations in the cited prior art should also be considered as being relevant to the claimed limitations. It is requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the disclosed/claimed invention, as well as the context of the passages and figures as taught by the prior art or disclosed by the Examiner.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, 10, 14-18, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugawara, U.S. Patent Application Publication Number 2013/0016427 A1, of record (hereafter Sugawara).
Regarding claims 1, 16 and 20, Sugawara discloses a lens driving device, comprising:
a base (see at least figures 1-4, 19 and 21-24, element 14);
a housing disposed on the base (see at least figures 1-4, 19 and 21-24, element 30);
a bobbin disposed in the housing (see at least figures 1-4, 19 and 21-24, element 24);
a first coil disposed on the bobbin (see at least figures 1-4, 19 and 21-24, element 26);
a magnet disposed on the housing (see at least figures 1-4, 19 and 21-24, element 282);
a substrate disposed on the base and comprising a second coil (see at least figures 1-4, 19 and 21-24, substrate/FPC element 44, and coil board 40 including coils 18);
an upper elastic member connecting the housing and the bobbin (see at least figures 1-4, 19 and 21-24, element 32, as well as paragraph [0088]); and
a lateral elastic member electrically connecting the upper elastic member and the substrate (see at least figures 1-4, 19 and 21-24, element 16, as well as paragraphs [0191]-[0204]),
wherein the substrate comprises a first region and a second region (see at least figures 1-3, 21 and 22, the first top portion of element 44 which includes holes 44a, and the second lateral portion of element 44 which is bent downward),
wherein the second coil is formed on the first region of the substrate (see at least figures 1-4, 19 and 21-24, the first top portion of element 44 which includes holes 44a and coil board 40 including coils 18),
wherein a plurality of first terminals are disposed on the second region of the substrate (see at least figures 1-3, 21 and 22, the outer/left portion of element 44 which includes a control portion 46 with connecting terminals), and
wherein the substrate comprises a first hole formed between the second coil and the plurality of first terminals (see at least figures 3, 21 and 22, wherein element 44 has a bent portion and a hole in the bent portion),
wherein the substrate comprises a first hole formed between the first region and the second region (see at least figures 3, 21 and 22, wherein element 44 has a bent portion and a hole in the bent portion).
Regarding claims 2 and 17, Sugawara discloses the limitations of claim 1 and 16, and that the substrate comprises a third region disposed between the first region and the second region, and wherein the first hole is formed on the third region (see at least figures 3, 21 and 22, wherein element 44 has a bent portion and a hole in the bent portion).
Regarding claims 3 and 18, Sugawara discloses the limitations of claim 2 and 17, and that the third region comprises a bent portion bent from the first region, and wherein at least a part of the first hole is formed on the bent portion (see at least figures 3, 21 and 22, wherein element 44 has a bent portion and a hole in the bent portion).
Regarding claim 4, Sugawara discloses the limitations of claim 1, and that the first hole is disposed on a lateral surface of the base (see at least figures 3, 21 and 22, wherein element 44 has a bent portion and a lateral portion and a hole is formed in both the lateral and the bent portion).
Regarding claim 8, Sugawara discloses the limitations of claim 1, and that the first region of the substrate is disposed on an upper surface of the base (see at least figures 1-3, 21 and 22, the first top portion of element 44 which includes holes 44a, and is above base element 14),
wherein the second region of the substrate is disposed on a lateral surface of the base (see at least figures 1-3, 21 and 22, the lateral portion of element 44 which is bent downward along base element 14), and
wherein the first hole of the substrate is disposed at a position corresponding to an edge formed by the upper surface of the base and the lateral surface of the base (see at least figures 3, 21 and 22, wherein element 44 has a bent portion and a lateral portion and a hole is formed in both the lateral and the bent portion).
Regarding claim 10, Sugawara discloses the limitations of claim 1, and that the first coil is electrically connected with the upper elastic member, the lateral elastic member, and the substrate (see at least paragraphs [0191]-[0204]).
Regarding claim 14, Sugawara discloses a camera module, comprising:
a printed circuit board (see at least the “image pickup board” described in paragraph [0073]);
an image sensor disposed on the printed circuit board (see at least paragraph [0073]);
the lens driving device of claim 1 (see at least figures 1-4, 19 and 21-24); and
a lens coupled to the bobbin of the lens driving device and spaced apart from the image sensor (see at least paragraphs [0073] and [0082]).
Regarding claim 15, Sugawara discloses a mobile phone comprising the camera module of claim 14 (see at least paragraph [0072]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara, U.S. Patent Application Publication Number 2013/0016427 A1, of record (hereafter Sugawara).
Regarding claims 5-6, Sugawara does not specifically disclose that the substrate comprises a fourth region, wherein a plurality of second terminals are disposed on the fourth region, and wherein the substrate comprises a second hole formed between the second coil and the plurality of second terminals, and wherein the first hole is disposed on a lateral surface of the base, and wherein the second hole is disposed on another lateral surface of the base.
However, additional embodiments of Sugawara disclose a first terminal portion extending from a first edge of the body portion and a second portion extending from a second edge of the body portion (see at least figures 24 and 25 wherein a first and second terminal portion of element 44 extend for a first and second edge of a body portion of element 44).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the first embodiment of Sugawara to include the teachings of the further embodiments of Sugawara so that the terminal portion may include first and second terminal portions, wherein each terminal portion includes a hole, for the purpose of providing additional terminal portions for connecting different areas of the lens driving device to power and/or controllers while having a reasonable expectation for success.
Regarding claim 7, Sugawara does not specifically disclose that the second region is disposed opposite to the fourth region.
However, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to rearrange which edges of the body portion include the first and second terminal extensions, since it has been held that a mere rearrangement of elements without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange the first and second terminal portions such that they extend from first and second edges of the body portion wherein the second edge is opposite to the first edge, for the purpose of providing terminal portions in desired locations for connecting different areas of the lens driving device to power and/or controllers while having a reasonable expectation for success. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sugawara, U.S. Patent Application Publication Number 2013/0016427 A1, of record (hereafter Sugawara) in view of Park, U.S. Patent Application Publication Number 2015/0286109 A1 (hereafter Park).
Regarding claim 12, Sugawara does not specifically disclose a damper member connecting the lateral elastic member and the housing.
However, Park teaches that it is well-known in camera modules including lens driving devices to include damper members between/connecting elastic members and housing elements (see at least figures 2, 5, 6, 8, 9 and 13, elements 40, 30, 50, 400, 300, 500).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the lens driving device of Sugawara to include the teachings of Park so that the lens driving device includes a damper member connecting the lateral elastic member and the housing, for the purpose using a damper/absorbing element, which are well-known to those in the mechanical and optical arts, to achieve the predictable result of absorbing vibrations or impacts while having a reasonable expectation for success (paras. [0030], [0073], [0079], [0081], [0090], [0099], [0128] of Park).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, 9, 16-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 16, 17 and 20 of U.S. Patent No. 11,199,723 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are merely broader than or an obvious variation of claims 1, 3, 16, 17 and 20 of U.S. Patent No. 11,199,723 B2.
Regarding claim 1, see the combination of claims 1 and 3 of U.S. Patent No. 11,199,723 B2.
Regarding claim 8, see the combination of claims 1 and 3 of U.S. Patent No. 11,199,723 B2.
Regarding claim 9, see the combination of claims 1 and 3 of U.S. Patent No. 11,199,723 B2.
Regarding claim 16, see the combination of claims 16-17 of U.S. Patent No. 11,199,723 B2.
Regarding claim 17, see the combination of claims 16-17 of U.S. Patent No. 11,199,723 B2.
Regarding claim 18, see the combination of claims 16-17 of U.S. Patent No. 11,199,723 B2.
Regarding claim 20, see at least claim 1, 16 or 20 of U.S. Patent No. 11,199,723 B2.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16 and 22 of U.S. Patent No. 10,768,437 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are merely broader than or an obvious variation of claims 1, 16 and 22 of U.S. Patent No. 10,768,437 B2.
Regarding claim 20, see at least claim 1, 16 or 22 of U.S. Patent No. 10,768,437 B2.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,618,768 B2, of record. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are merely broader than or an obvious variation of claim 1 of U.S. Patent No. 9,618,768 B2.
Regarding claim 20, see at least claim 1 of U.S. Patent No. 9,618,768 B2.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 19 and 20 of U.S. Patent No. 9,766,476 B2, of record. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are merely broader than or an obvious variation of claims 1, 19 and 20 of U.S. Patent No. 9,766,476 B2.
Regarding claim 20, see at least claim 1, 19 or 20 of U.S. Patent No. 9,766,476 B2.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 31 of U.S. Patent No. 10,268,047 B2, of record. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are merely broader than or an obvious variation of claims 1 and 31 of U.S. Patent No. 10,268,047 B2.
Regarding claim 20, see at least claim 1 or 31 of U.S. Patent No. 10,268,047 B2.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No. 11,275,228 B2, of record. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are merely broader than or an obvious variation of claims 1 and 13 of U.S. Patent No. 11,275,228 B2.
Regarding claim 20, see at least claims 1 and 13 of U.S. Patent No. 11,275,228 B2.

Claims 1, 2, 3 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12 and 19 of U.S. Patent No. 10,859,890 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are merely broader than or an obvious variation of claims 1, 12 and 19 of U.S. Patent No. 10,859,890 B2.
Regarding claim 1, see the combination of claims 1 and 12 of U.S. Patent No. 10,859,890 B2.
Regarding claim 2, see the combination of claims 1 and 12 of U.S. Patent No. 10,859,890 B2.
Regarding claim 3, see the combination of claims 1 and 12 of U.S. Patent No. 10,859,890 B2.
Regarding claim 20, see at least claim 1 or 19 of U.S. Patent No. 10,859,890 B2.

Claims 1, 2, 4-7, 12, 14, 16, 17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-12 and 24-26 of U.S. Patent No. 11,460,661 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are merely broader than or an obvious variation of claims 1, 6-12 and 24-26 of U.S. Patent No. 11,460,661 B2.
Regarding claim 1, see at least claim 1 of U.S. Patent No. 11,460,661 B2.
Regarding claim 2, see at least claim 1 of U.S. Patent No. 11,460,661 B2.
Regarding claim 4, see at least claims 1, 6 and 7 of U.S. Patent No. 11,460,661 B2.
Regarding claim 5, see at least claims 1, 6 and 7 of U.S. Patent No. 11,460,661 B2.
Regarding claim 6, see at least claims 1, 6 and 7 of U.S. Patent No. 11,460,661 B2.
Regarding claim 7, see at least claims 1, 6 and 8 of U.S. Patent No. 11,460,661 B2.
Regarding claim 12, see at least claims 1 and 9, or 1, 9 and 10-12 of U.S. Patent No. 11,460,661 B2.
Regarding claim 14, see at least claims 1 and 24 of U.S. Patent No. 11,460,661 B2.
Regarding claim 16, see at least claim 1 of U.S. Patent No. 11,460,661 B2.
Regarding claim 17, see at least claim 1 of U.S. Patent No. 11,460,661 B2.
Regarding claim 20, see at least claim 1, 25 or 26 of U.S. Patent No. 11,460,661 B2.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 18 of U.S. Patent No. 11,099,350 B2, of record. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are merely broader than or an obvious variation of claims 1 and 18 of U.S. Patent No. 11,099,350 B2.
Regarding claim 20, see at least claim 1 or 18 of U.S. Patent No. 11,099,350 B2.
Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16 and 20 of copending Application No. 16/939782 (corresponding to US 2020/0355933 A1). Although the claims at issue are not identical, they are not patentably distinct from each other the claims of the instant application are merely broader than or an obvious variation of claims 1, 16 and 20 of copending Application No. 16/939782.
Regarding claim 20, see at least claim 1, 16 or 20 of copending Application No. 16/939782.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 11, 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 would be objected to as being dependent upon a rejected base claim, and would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if rewritten to overcome the double patenting rejections set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        12/15/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872